Name: Commission Regulation (EEC) No 266/93 of 5 February 1993 on detailed rules for the application of Council Regulation (EEC) No 3438/92 on special measures applyong to consignments of certain fresh fruit and vegetables originating in Greece
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy
 Date Published: nan

 6. 2. 93 Official Journal of the European Communities No L 30/49 COMMISSION REGULATION (EEC) No 266/93 of 5 February 1993 on detailed rules for the application of Council Regulation (EEC) No 3438/92 on special measures applying to consignments of certain fresh fruit and vegetables originating in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3438/92 of 23 November 1992 laying down special measures applying to consignments of certain fresh fruit and veg ­ etables originating in Greece ('), and in particular Article 3 thereof, Whereas Regulation (EEC) No 3438/92 made provision for special temporary compensation for consignments in 1992 and 1993, by refrigerated lorry, ship or wagon, from Greece to the other Member States, except Italy, Spain and Portugal, of certain fresh fruit and vegetables origina ­ ting in Greece ; Whereas detailed rules for the application of Regulation (EEC) No 3438/92 have already been laid down by Commission Regulation (EEC) No 3734/92 Q, in respect of consignments in 1992 ; Whereas it is necessary to determine to what consignors and on what consignments compensation can be paid in 1993 and what essential information which must appear on applications for it ; Whereas it is also necessary to specify what information the relevant Greek authority must transmit to the Commission and within what time limit ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 1 . Applications for special temporary compensation shall be submitted to the relevant Greek authority not later than three months after the consignments in question were dispatched. However, such applications shall be submitted within three months of the date on which this Regulation entered into force, in the case of consignments dispatched before that date. 2. Applications shall include : (a) the name or business name of the applicant and the address ; (b) the total quantities of products qualifying under Article 1 of Regulation (EEC) No 3438/92 and Article 1 of this Regulation, expressed in net weight and broken down by product and consignment ; (c) for each consignment :  the quantity expressed in net weight and broken down by product,  the Member State of destination,  the means of transport used,  the invoice for the transport costs, made out to the applicant and receipted, or a copy of the transport document if it indicates the person who actually met the cost of the consignment,  a copy of form T 5 drawn up by the Greek autho ­ rities and signed by the Member State of destina ­ tion,  a declaration by the applicant that the products consigned originated in Greece. 3 . The relevant Greek authority shall decide on the admissibility of applications. Article 3 By 31 May 1994 at the latest, the relevant Greek authority shall notify to the Commission the total quantities of products covered by admissible applications under this Regulation, broken down by product, means of transport and Member State of destination . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The special temporary compensation indicated in Article 2 of Regulation (EEC) No 3438/92 shall be granted : (a) to the consignors, be they natural or legal persons, who actually bore the cost of the consignment ; (b) on consignments that left the territory of Greece during 1993 ; (c) on the quantities actually brought into a Member State other than Italy, Spain and Portugal . (') OJ No L 350, 1 . 12. 1992, p. 1 . 0 OJ No L 380, 24. 12. 1992, p. 19 . No L 30/50 Official Journal of the European Communities 6. 2. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1993 . For the Commission Rene STEICHEN Member of the Commission